Title: From John Adams to Samuel Sewall, 16 October 1820
From: Adams, John
To: Sewall, Samuel



dear Sir
Qui Montezillo October 16—1820

In a Letter from the Revnd. Mr Wilkes Allen of Chelmsford of October 1st. I am informed that you have two or three large Volumes of the Journals of the most Ancient Chief Justice Sewall, in which he mentions his frequent Visits to his Cousin Fisk of Braintree; and which contains other information respecting Characters and events of that Ancient Town—If you sir will be kind enough to transcribe procure an amanuensis to transcribe from that Journal every paragraph which relates to any persons, or Events in that Town—I will chearfully and faithfully remit you all the expences—and my hearty thanks besides—
I have the honour to be Sir, your / Respectful humble Servant
John Adams